

102 HR 6017 IH: Twenty-First Century Courts Act
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6017IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Johnson of Georgia (for himself, Mr. Quigley, and Mr. Nadler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for the establishment of a code of conduct for the justices of the Supreme Court, and for other purposes.1.Short titleThis Act may be cited as the Twenty-First Century Courts Act. 2.Code of conduct for the Supreme Court(a)In generalChapter 16 of title 28, United States Code, is amended by adding at the end the following:365.Code of conduct(a)Not later than one year after the date of the enactment of this section, the Supreme Court of the United States shall, after appropriate public notice and opportunity for comment, promulgate a code of conduct for the justices of the Supreme Court. (b)The Supreme Court may modify the code of conduct after giving appropriate public notice and opportunity for comment.. (b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following: 365. Code of conduct..3.Explanation for disqualification of justices, judges, and magistrate judgesSection 455 of title 28, United States Code, is amended by adding at the end the following: (g)Publication of reasons for disqualification(1)In generalIn the case of any matter in which a justice, judge, or magistrate judge of the United States disqualifies himself or herself under this section, the clerk of the court shall publish timely notice of the disqualification on the website of the court, with a brief explanation of each reason for the disqualification.(2)Specification of circumstanceThe explanation of the reason for the disqualification shall include a specific identification of each circumstance under any paragraph of subsection (b) that resulted in disqualification and may be limited to an identification of the category of circumstance.(3)ExceptionThis subsection does not apply to the extent that the reason for the disqualification involves a matter of medical health or, at the discretion of the Judicial Conference, that the personal privacy of a justice, judge, or magistrate judge of the United States could be unduly compromised..4.Online financial disclosure reportsSection 105 of the Ethics in Government Act of 1978 (5 U.S.C. App. 105) is amended by inserting at the end the following: (e)(1)Not later than 90 days after a report is filed under this title by an individual described in section 109(10), the Judicial Conference shall make such report available in a full text searchable, sortable, and downloadable format on the website of the Administrative Office of the United States Courts. (2)Any report published pursuant to paragraph (1) shall not contain any information that is otherwise required by law, rule, or regulation to be redacted from such report.(3)Not later than 6 months after the date of enactment of the Twenty-First Century Courts Act, the Judicial Conference shall prescribe a form for use in collecting information for such reports substantially similar to any form employed by the Director of the Office of Government Ethics on a Government-wide basis for agencies. .5.Audio recording of court proceedings(a)Courts of appeals(1)In generalChapter 3 of title 28, United States Code, is amended by adding at the end the following:50.Internet publication of certain audio recordings(a)In generalNot later than the date described in subsection (b), the proceedings of each hearing of a court of appeals shall be made available for public transmission over the internet—(1)to the extent practicable, in real time during such hearing; and(2)for not less than 2 years after the conclusion of such hearing.(b)Date describedThe date described in the subsection is—(1)in the case of a court of appeals sitting en banc, one year after the date of the enactment of this section; and(2)in the case of a panel of a court of appeals (other than as described in paragraph (1)), 2 years after the date of the enactment of this section.(c)ExceptionThe requirement under subsection (a) shall not apply in the case that the courtroom is closed to the public.(d)Copyright protection not availableAn audio recording created pursuant to the requirement under this section shall be considered a work of the United States Government for purposes of section 105 of title 17..(2)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following: 50. Internet publication of certain audio recordings..(b)Supreme Court(1)In generalChapter 1 of title 28, United States Code, is amended by adding at the end the following:7.Internet publication of certain audio recordings(a)In generalEach oral argument and opinion reading before the Supreme Court shall be made available for public transmission over the internet—(1)(A)on the day of such oral argument and opinion reading, by not later than one year after the date of the enactment of this section; and(B)in real time during such oral argument and opinion reading, by not later than 2 years after the date of the enactment of this section; and(2)for not less than 2 years after the conclusion of such oral argument and opinion reading.(b)ExceptionThe requirement under subsection (a) shall not apply in the case that the courtroom is closed to the public.(c)Copyright protection not availableAn audio recording created pursuant to the requirement under this section shall be considered a work of the United States Government for purposes of section 105 of title 17..(2)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following: 7. Internet publication of certain audio recordings..6.Modernization of electronic case management systems(a)ConsolidationNot later than the date specified in subsection (e), the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall establish, maintain, and operate, consistent with the requirements of this section and section 7 of this Act, one system all public court records.(b)Requirements of systemThe system developed under subsection (a) shall comply with the following requirements:(1)The system shall provide search functions, developed in coordination with the Administrator of General Services, by the public and by parties before the court.(2)Any information that is prohibited from public disclosure by law or court order shall be redacted.(3)Any information made available through a website established pursuant to section 205 of the E-Government Act of 2002 shall be included in the system. (4)Any website for the system shall substantially comply with the requirements under subsections (b) and (c) of section 205 of the E-Government Act of 2002.(5)To the extent practicable, external websites shall be able to link to documents on the system. Each website established pursuant to section 205 of the E-Government Act of 2002 shall contain a link to the system. (c)Data standards(1)Establishment of data standardsThe Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services and the Archivist of the United States, shall establish data standards for the system established under subsection (a).(2)RequirementsThe data standards established under paragraph (1) shall, to the extent reasonable and practicable—(A)incorporate widely accepted common data elements;(B)incorporate a widely accepted, nonproprietary, full text searchable, platform-independent computer-readable format; and(C)be capable of being continually upgraded as necessary.(3)DeadlinesNot later than 6 months after the date of enactment of this Act, the Director of the Administrative Office of the United States Courts shall issue guidance to all Federal courts on the data standards established under subsection (a).(d)Use of technologyIn developing the system under subsection (a), the Director shall use modern technology in order—(1)to improve security, data accessibility, affordability, and performance; and(2)to minimize the burden on pro se litigants.(e)Date specifiedThe date specified in this subsection is the date that is 2 years after the date of the enactment of this Act, unless the Administrator of General Services certifies to Congress, by not later than 90 days after such date of enactment, that an additional period of time is required. If the Administrator so certifies, the date specified in this subsection is the date that is 3 years after the date of enactment of this Act.(f)Funding(1)Establishment(A)In generalSection 303 of the Judiciary Appropriations Act, 1992 (title III of Public Law 102–140; 105 Stat. 807) (28 U.S.C. 1913 note) is amended—(i)in subsection (a), by inserting The Judicial Conference shall prescribe a schedule of additional fees for any person who accrues such fees for access in an amount of $25,000 or greater in any quarter. All fees collected shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in carrying out section 6 of the Twenty-First Century Courts Act. before The Director of the Administrative Office of the United States Courts; and(ii)in subsection (b), by striking All fees hereafter and inserting Except as otherwise provided in this section, all fees hereafter. (B)Effective dateThe amendment made by subparagraph (A) shall take effect on the date of enactment of this Act.(2)Operation and maintenance(A)In generalSection 303 of the Judiciary Appropriations Act, 1992 (title III of Public Law 102–140; 105 Stat. 807) (28 U.S.C. 1913 note) is amended by striking subsections (a) and (b), and inserting the following: 303.(a)(1)To cover the costs of carrying out section 6 of the Twenty-First Century Courts Act, the Judicial Conference may, only to the extent necessary, prescribe reasonable filing fees, pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code, for collection by the courts under those sections.(2)The filing fees prescribed under paragraph (1) shall be based on the extent of the use by the person filing of the system established under such section 6 for purposes of such action, and shall in addition be adjusted based on factors including the nature of the action and claim for relief, the amount of damages demanded, the estimated complexity of the type of action, and the interests of justice. Filing fees may be prescribed for the filing of a counterclaim. Pro se litigants and litigants who certify their financial hardship shall not be subject to the filing fees.(b)The Judicial Conference and the Director shall transmit each schedule of fees prescribed under subsection (a) to Congress at least 90 days before the schedule becomes effective. All fees collected under subsection (a) shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in carrying out section 6 of the Twenty-First Century Courts Act..(B)Effective dateThe amendment made by subparagraph (A) shall take effect on the date specified in subsection (e).(3)Bankruptcy fees(A)In generalTo cover the costs of carrying out section 6, the Judicial Conference may prescribe a fee for the filing of a proof of claim or interest under Rule 3002 and Rule 3003 of the Rules of Bankruptcy Procedure. Such a fee may be in an amount of not less than $1.00 for each such filing and may be adjusted proportionately to the amount of the claim, the status of the claim, and the type of proceeding in which the claim is filed. All fees collected under this paragraph shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in carrying out this section.(B)Effective dateThis paragraph shall take effect beginning on the date of enactment of this Act.7.Public access to court electronic records system requirement(a)In generalNot later than the date specified in subsection (d), the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall ensure the public accessibility, free of charge, of all materials in the system established under section 6. (b)Authority To exempt certain recordsThe Judicial Conference, after appropriate public notice and opportunity for comment, may identify categories of records which are not automatically made publicly accessible under subsection (a). Any such exception shall be no broader than necessary and based on a determination of a specific and substantial interest in restricting the public right of access to court records.(c)Use of technologyIn providing public access under subsection (a), the Director shall, in coordination with the Administrator of General Services, use modern technology in order—(1)to improve security, data accessibility, ease of public access, affordability, and performance; and(2)to minimize the burden on pro se litigants.(d)Date specifiedThe date specified in this subsection is the date that is 2 years after the date of the enactment of this Act, unless the Administrator of General Services certifies to Congress, by not later than 90 days after such date of enactment, that an additional period of time is required. If the Administrator so certifies, the date specified in this subsection is the date that is 3 years after the date of enactment of this Act.(e)Funding(1)In generalSection 303 of the Judiciary Appropriations Act, 1992 (title III of Public Law 102–140; 105 Stat. 807) (28 U.S.C. 1913 note) is amended by adding at the end the following:(c)(1)To cover the costs of ensuring the public accessibility, free of charge, of all materials in the system established under section 6 of the Twenty-First Century Courts Act in accordance with section 7 of such Act, the Judicial Conference may collect an annual fee from the Department of Justice equal to the Public Access to Court Electronic Records access fees paid by the Department of Justice in 2018, as adjusted for inflation. (2)To cover any additional marginal costs of ensuring the public accessibility, free of charge, of all materials in the system established under section 6 of the Twenty-First Century Courts Act in accordance with section 7 of such Act, the Judicial Conference may prescribe reasonable filing fees, pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code, for collection by the courts under those sections. Pro se litigants and litigants who certify their financial hardship shall not be subject to the filing fee.(3)Any amounts collected under this subsection for a fiscal year that are unobligated as of the last day of that fiscal year may not be obligated or expended except to the extent provided in advance in appropriations Acts.(4)The Judicial Conference and the Director shall transmit each schedule of fees prescribed under this subsection to Congress at least 90 days before the schedule becomes effective. All fees collected under this subsection shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in providing services in accordance with section 7 of the Twenty-First Century Courts Act..(2)Effective dateThe amendment made by paragraph (1) shall take effect beginning on the date specified in subsection (d).8.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to—(1)affect the filing fees or other filing procedures for prisoners; or(2)abrogate, limit, or modify the requirements described in section 1915 of title 28, United States Code.9.Digital accessibility standardsThe systems established under sections 6 and 7 of this Act or the amendments made by such sections shall comply with relevant digital accessibility standards established pursuant to section 508 of the Rehabilitation Act of 1973. 